NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0378-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALI KARIM, a/k/a IBN ABDUL
KARIM, JAMES WRIGHT,
JAMES T. WRIGHT, IBN KARIM,
ALI I. KARIM, ALI K. IBN,
NOZKO BLAZEJ, NOZKO
BLAZE, and ALI K. IBN,

     Defendant-Appellant.
_____________________________

                   Submitted January 12, 2021 – Decided April 14, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 11-06-1111
                   and 11-06-1112.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Amira R. Scurato, Designated Counsel, on
                   the brief).
            Theodore N. Stephens II, Acting Essex County
            Prosecutor, attorney for respondent (Frank J. Ducoat,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      In a single trial, defendant Ali Karim was tried with his codefendant

Anwar Crockett for a double-murder and related offenses; and for offenses that

occurred four days after shots were fired at police officers from the vehicle

occupied by both defendants as they were eluding. Although acquitted of all

charges related to the double-murder, defendant and Crockett were found guilty

by jury of second-degree eluding, N.J.S.A. 2C:29-2(b) (count 22); second-

degree conspiracy to commit aggravated assault, N.J.S.A. 2C:5-2; N.J.S.A.

2C:12-1(b) (count 23); four counts of second-degree weapons-related crimes,

N.J.S.A. 2C:39-4(a); N.J.S.A. 2C:39-5(b), (f) (counts 30, 31, 32, 33); two counts

of fourth-degree possession of a defaced firearm, N.J.S.A. 2C:39-3(d) (counts

36, 37); and third-degree possession of controlled dangerous substances

(cocaine), N.J.S.A. 2C: 35:10(a)(1) (count 34).1




1
  In a subsequent bench trial, defendant and Crockett were also convicted of
two counts of second-degree certain-persons-not-to-have-weapons, N.J.S.A.
2C:39-7(b).


                                                                           A-0378-19
                                       2
        Though we remanded on a sentencing issue, we affirmed defendant's

conviction on direct appeal that included his challenge to the trial judge's denial

of his motion to suppress an identification from a photo array made by an

Elizabeth police officer who observed defendant flee after the vehicle involved

in the eluding crashed during police pursuit. State v. Karim, A-5614-12, A-

0252-13 (App. Div. Nov. 6, 2015) (slip op. at 6-7, 10).

        Defendant now appeals from the trial judge's2 denial of his postconviction

relief (PCR) petition, arguing:

              POINT I

              THE PCR JUDGE ERRED IN DENYING
              DEFENDANT'S     PETITION   FOR    POST-
              CONVICTION RELIEF WITHOUT AFFORDING
              HIM   AN    EVIDENTIARY   HEARING   TO
              DETERMINE THE MERITS OF HIS CONTENTION
              THAT HE WAS PROVIDED INEFFECTIVE
              ASSISTANCE OF TRIAL COUNSEL AND SUCH
              DEFICIENCIES MATERIALLY CONTRIBUTED TO
              HIS CONVICTION.

              A.    The Prevailing Legal Principles Regarding
                    Claims of Ineffective Assistance of Counsel,
                    Evidentiary Hearings and Petitions for Post-
                    Conviction Relief.

              B.    Trial Counsel Rendered Ineffective Legal
                    Representation by Virtue of [H]is Failure to
                    Move to Sever the Co[]defendant.

2
    The trial judge also decided the PCR petition.
                                                                             A-0378-19
                                         3
            C.     Trial Counsel Rendered Ineffective Legal
                   Representation by Virtue of [H]is Failure to
                   Properly Attack the Critical Eyewitness
                   Identification.

            D.     Defendant [I]s Entitled to a Remand to the Trial
                   Court to Afford [H]im an Evidentiary Hearing to
                   Determine the Merits of [H]is Contention [t]hat
                   [H]e [W]as Denied the Effective Assistance of
                   Trial Counsel.

      Reviewing the factual inferences drawn by the PCR judge and his legal

conclusions de novo because he did not conduct an evidentiary hearing, State v.

Blake, 444 N.J. Super. 285, 294 (App. Div. 2016), and considering "the facts in

the light most favorable to [the] defendant," State v. Preciose, 129 N.J. 451, 462-

63 (1992), we affirm because defendant did not establish a prima facie case of

ineffective assistance of counsel under the test set forth in Strickland v.

Washington, 466 U.S. 668 (1984), 3 to warrant an evidentiary hearing, see

Preciose, 129 N.J. at 462-63; see also R. 3:22-10(b).



3
   To establish a PCR claim of ineffective assistance of counsel, a defendant
must satisfy the two-prong test formulated in Strickland, 466 U.S. at 687, and
adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987), first by
"showing that counsel made errors so serious that counsel was not functioning
as the 'counsel' guaranteed . . . by the Sixth Amendment," then by proving he
suffered prejudice due to counsel's deficient performance, Strickland, 466 U.S.
at 687; see also Fritz, 105 N.J. at 52. Defendant must show by a "reasonable


                                                                             A-0378-19
                                        4
      Defendant argues his trial counsel was ineffective for failing to sever his

trial from Crockett's because their "defenses were antagonistic" in light of the

aftermath of the eluding. That high-speed chase from Elizabeth into Newark

began after police received a report of shots fired at a red Pontiac and

approached a vehicle matching that description. As the occupants fled, shots

were fired from the Pontiac at the marked police cars in pursuit. At trial, the

State alleged Crockett had exited the driver's side of the vehicle after the Pontiac

crashed and assumed a "tactical position" prompting some officers to shoot him

because they believed he was armed and preparing to shoot at them. He was

taken into custody at the scene.

      Crockett's trial defense challenged the officers' credibility, claiming

during the opening statement that Crockett never exited the vehicle and was shot

by police as he sat in the Pontiac. The defense tactic prompted the State to

introduce evidence pursuant to N.J.R.E. 404(b) showing that bullet hol es fired

into the Pontiac were caused by a non-police shooter before the eluding.

      In that defendant was not caught at the scene and claimed he was

misidentified by the police officer, he reiterates the argument made during the


probability" that the deficient performance affected the outcome. Fritz, 105 N.J.
at 58.


                                                                              A-0378-19
                                         5
PCR hearing that his defense had no link to Crockett's attack on "the credibility

of the officers regarding the bullet strikes or the firing" into the Pontiac.

Defendant argues he was prejudiced by the introduction of that evidence that

"dragged [him] into the larger defense . . . marshalled on [Crockett's] behalf"

and

            paint[ed him] as a "bad guy" involved with yet another
            shooting beyond the allegations of the murder charges
            from September 15. In other words, defendant was
            defending himself against murder charges from
            September 15 . . . , the eluding and weapons offenses
            of September 19, and now some unknown incident . . .
            where the Pontiac that he was identified as fleeing
            from, having been riddled with bullets at an earlier
            incident

that prompted the police to approach the Pontiac before the eluding. Defendant

claims his trial counsel's failure to move for severance from Crockett left him

"inescapably—and prejudicially—caught within this web of guilt and, as such,

was severely prejudiced intrinsically by the antagonistic defense."

      The trial judge adhered to the general principle that in a prosecution of

two defendants involved in the same "criminal episode," see State v. Williams,

172 N.J. 361, 367 (2002), a joint trial is preferable to two separate trials because

a joint trial "fosters the goal of judicial economy and prevents inconsistent

verdicts," State v. Weaver, 219 N.J. 131, 157 (2014), particularly "when much


                                                                              A-0378-19
                                         6
of the same evidence is needed to prosecute each defendant," State v. Brown,

118 N.J. 595, 605 (1990). The judge recounted the evidence he had heard during

trial and explained both defendant and Crockett were

            charged with the same offenses. The jury determined
            each [defendant's] criminal responsibility for each of
            these offenses by virtue of each [defendant's] own
            conduct and by the conduct of another for whom [each
            was] "legally accountable" or both. Since [defendants]
            were indicted as co-conspirators, the jury determined
            whether each . . . was "legally accountable" for the
            conduct of the other alleged conspirator. This jury
            determination was based upon their evaluation of the
            coordinated and interdependent conduct of each
            [defendant]. For example, the jury considered evidence
            of passenger [defendant's] firing upon pursuing police
            officers in conjunction with driver Crockett's
            simultaneous efforts to elude these pursuing officers.

The judge concluded granting defendant's severance motion "would [have]

require[d] . . . two separate four-week trials—one for the driver Crockett and

one for the passenger [defendant]"—at which "the testimony of virtually all of

the same witnesses" would have been required.

      We recognize severance may be required under Rule 3:15-2(b) if a

defendant meets the "rigorous" test for showing prejudice. Brown, 118 N.J. at

605-06. Defendant, however, has failed to meet that test by showing his and

Crockett's defenses were "antagonistic at their core," see Weaver, 219 N.J. at

149; Brown, 118 N.J. at 606, meaning the two defenses were mutually exclusive

                                                                        A-0378-19
                                      7
in that "the jury can believe only either one defendant or the other," Brown, 118

N.J. at 606.

      We agree with the trial judge's sound finding that the codefendants'

defenses were not mutually exclusive:

               Crockett's credibility attack upon the officers who shot
               at him was not dependent upon [defendant's] presence
               at the scene. Similarly, [defendant's] challenge as to
               the accuracy of the [police] officer's identification of
               him in the car and fleeing from the crash scene is not
               dependent upon the circumstances of Crockett's
               shooting at the crash scene.

Neither defendant claimed the other, not he, was the guilty party. Instead, as

the judge found, harkening to the trial evidence,

               both Crockett and [defendant] den[ied] that they were
               involved in any of the charged crimes, including the
               criminal homicide charges. Crockett conceded that he
               was at the crash scene but contended that the police
               were lying about the prior eluding and assault offenses
               to "cover up" their unjustified shooting of him.
               [Defendant] denied that he was at the crash scene or in
               the car during the eluding and assault offenses.

      Severance is not warranted "[i]f the jury can return a verdict against one

or both defendants by believing neither, or believing portions of both, or, indeed,

believing both completely[.]" Ibid. Such was the case here. As the trial judge

cogently noted, "[t]he jury's rejection of each defense [did] not render them

inconsistent, only independently unsuccessful" (emphasis added).

                                                                             A-0378-19
                                          8
      Defendant's claim that the State did not prove he was in the Pontiac during

the eluding and shooting was countered by the State's evidence of the officer's

identification; defendant's DNA found on the Pontiac's passenger-side airbag

and interior passenger door; as well as a cooperating witness's testimony that:

he saw defendant in the Pontiac's passenger seat on the day of the eluding; he

later saw the Pontiac "flying down" the street with defendant "hanging out the

window" with a gun in his hand "like a minute" before he heard a crash and six

to nine gunshots; defendant came to his house the day after the eluding having

shaved the facial hair he had the day prior; defendant told him of the chase from

Elizabeth and that "he jumped out the car with two guns, . . . threw them and . .

. got away . . . . [but Crockett] got shot twice." His defense was not at all

impacted by Crockett's claims.

      We are unconvinced by defendant's argument that the evidence offered by

the State against Crockett under N.J.R.E. 404(b) prejudiced his case. The trial

judge told the jury they had to first decide whether to accept the evidence that

the Pontiac was fired upon shortly before the eluding and "the projectile strike[]s

on the driver's door had a source other than an Elizabeth police officer." He also

instructed they had to determine whether the Pontiac that was fired upon before

the eluding was the same Pontiac involved in the eluding. And he cautioned


                                                                             A-0378-19
                                        9
they could not use that evidence for any other purpose than establishing that the

bullet holes were not caused by shots fired by police. Moreover, the judge

specified that the jury could not "speculate that any gunshots were fired by an

occupant of [the] red Pontiac in the area" from which the shots-fired report

emanated. He also told the jury it could "not use [that] evidence to decide that

the defendants have a tendency to commit crimes or they are bad person[s]. That

is, [the jury] may not decide that just because . . . defendant was previously an

occupant of a vehicle hit by fire that he must be guilty of the present crimes."

The jury is presumed to have followed that instruction. See State v. Marshall,

173 N.J. 343, 355 (2002). Hence, that evidence did not impact defendant's case.

      A defendant claiming ineffective assistance of counsel based on a failure

to file a motion must show the motion would have been successful. State v.

Roper, 362 N.J. Super. 248, 255 (App. Div. 2003). Defendant failed to meet

that burden regarding the severance motion.

      Defendant also contends his trial counsel was ineffective for failing to

investigate his contention that the officer's photo-array identification was made

after a prior "angry confrontation at police headquarters," and the failure to




                                                                           A-0378-19
                                      10
conduct an investigation resulted in counsel's "woefully inadequate cross-

examination" of the police officer during the Wade4 hearing.

       When a defendant "claims his [or her] trial attorney inadequately

investigated his [or her] case, he [or she] must assert the facts that an

investigation would have revealed, supported by affidavits or certifications

based upon the personal knowledge of the affiant or the person making the

certification." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999)

(citing R. 1:6-6). "[B]ald assertions" of deficient performance are insufficient

to support a PCR application. Ibid.; see also State v. Porter, 216 N.J. 343, 356-

57 (2013) (reaffirming these principles in evaluating which of a defendant's

various PCR claims warranted an evidentiary hearing).          In other words, a

defendant must identify what the investigation would have revealed and

demonstrate the way the evidence probably would have changed the result. See

Fritz, 105 N.J. at 64-65.

       In his merits brief, defendant claims "[i]t could have easily been shown .

. . [the identifying police officer] was on premises in the precinct . . . when

defendant was booked into that same precinct" on unrelated charges nine days



4
    United States v. Wade, 388 U.S. 218 (1967).


                                                                           A-0378-19
                                       11
after the eluding, "and that interaction . . . formed the basis for the so -called

identification." But defendant failed to demonstrate how that fact could have

easily been shown. During the Wade hearing, the police officer denied he had

seen defendant at any time prior to his photo-array identification other than as

he fled from the Pontiac. Defendant proffered nothing to counter that testimony.

Even if the officer was at police headquarters when defendant was booked,

nothing shows that he was in the location to which defendant was brought, saw

defendant there or had any interaction with defendant. In short, defendant has

failed to make a prima facie case that counsel failed to properly investigate.

      Nor has he shown that the failure to investigate affected his counsel's

cross-examination, described by the trial judge as "extend[ing] not only to the

threshold issue of suggestiveness, but the actual [photo] array procedures and

any communications beforehand, but also extend[ing] to so-called reliability

factors of the ability of the officer to make the observations [to] which he

testified[.]" Defendant does not point out what questions should have been

asked based on the results of the investigation he contends should have been

conducted.

      Defendant has failed to meet either of Strickland-Fritz's prongs. He thus

failed to establish a prima facie case that would entitle him to an evidentiary


                                                                            A-0378-19
                                       12
hearing. See Preciose, 129 N.J. at 462-63. The trial judge properly denied

defendant's PCR petition without one. See State v. Marshall, 148 N.J. 89, 158

(1997).

     Affirmed.




                                                                       A-0378-19
                                    13